 FRYE & SMITH, LTD.49bership rules and discipline.Furthermore, the employees' attempt torepudiate the Union by a decertification proceeding demonstrates thatloss of membership was of no significance to them; consequently theirexpulsion from the Union could hardly be an effective deterrentagainst resorting to the Board.For these reasons, we conclude thatthe policy underlying the exception created inSkurais inapplica-ble here.Accordingly, we find that the Union's action in expelling Lohr andLee did not prevent a free choice by the employees in the election.Since there are no other grounds urged to invalidate the election, weconclude that the election should not be set aside.As the tally showsthat the Union has obtained a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representative of the em-ployees in the appropriate unit.[The Board certified United Steelworkers of America, AFL-CIO,as the designated collective-bargaining representative of the employeesat the Employer's Tawas City, Michigan, facility.]Frye & Smith,Ltd.andSan Diego Typographical Union No.221, International Typographical Union,AFL-CIO,Petitioner.Case No. 21-RC-9094.February 15, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Albert J.Tomigal.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Thereafter, the Em-ployer filed a brief with the Regional Director and the Petitioner andIntervenor filed briefs with the Board.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'Local 64L, Lithographersand Photoengravers International Union,AFL-CIO. waspermitted to intervene on the basis of its contractual interest in the employees involvedherein.151 NLRB No. 7.753-133-66-vol. 151-5 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Intervenor has for many years bargained with a multiem-ployer association for a unit which includes the Employer's litho-graphic employees. In January 1963, and again in August of thatyear, the Employer and the Intervenor agreed to extend the coverageof the lithographic contract with some modifications, to the employeesinvolved herein 2The petition was filed on July 10, 1964, during aninterval between the expiration of one contract and the execution ofanother.During that interval, the Employer and the Intervenoragreed to maintain the provisions of the expired agreement in effectfor a period of 30 days or until a new contract was signed, whicheverwas sooner.We reject the contention of the Intervenor and the Em-ployer that the stop-gap agreement, in effect at the time the petitionwas filed, operates as a bar to the petition.'We find, therefore, that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin themeaning ofSection 9(c) (1) and Section 2(6) and (7)of the Act.4.The Employeroperatesa lithographic printing establishment inSan Diego, California.Before1963, the Employer let out the workof composing raw copy into printed copy (reproduction proof) tofirms employing conventional "hot metal" typesetters. In Janu-ary 1963, the Employer installed its own linofilm equipment, an elec-tronic "cold type" typesetting process,' to prepare printed copy fromraw copy at its plant.The Petitioner seeks to represent employees inthe Employer's linofilm department.Both the Intervenor and theEmployer contend that the linofilm department has been added byaccretion to the existing contract unit and that there is no basis forits separate representation.The linofilm department occupies one-half of the building adjacentto the Employer's main plant.There is very little interchange be-tween employees in the linofilm and other departments, although theEmployer expressed the hope that in the future some darkroom workin the linofilm department would be performed in peak periods byother personnel.The linofilm department is separately supervisedby a working foreman who is also responsible for the maintenance ofthe equipment. In addition to the foreman, the record shows thereare nine employees working in the department on two shifts, consist-2 This extension of the contract was not on a multlemployer basis. Consequently, andbecause the other employer in the multiemployer unit employs no "cold type"employees,we find no meritin theEmployer's and Intervenor's contention that the petition shouldbe dismissed because it does not name the multiemployer association as the employer in-volved herein.3WhiteProvision Company.116 NLRB 1552,andPacific CoastAssociationof Pulp andPaper Manufacturers,121 NLRB 990,993-994.4For adescription of "cold type"and "hot metal"processes,seePhotype,Inc ,145NLRB 1268,andPhiladelphia Typographical Union,Local No 2(Philadelphia Inquirer,Dn,ision of TrianglePublications,Inc ),142 NLRB32, 37-38 FRYE & SMITH, LTD.51ing of four keyboardoperators,three floormenor tape processors, aproofreader, and an equipmentmaintenancetrainee.Alllinofilm per-sonnel are being trainedto perform other phases of the department'soperations beside their basic duties.The record indicates that linofilm keyboard operatorspossess es-sentially thesame skillsas linotype operators despite the fact thatthe linofilmis a "cold-type " process.There was testimony that anexperienced typist could learn to operate either machine very quickly,but that it would take years to become proficient in its use.Keyboardoperators, like linotypists, must be familiar with printers' symbolsand type faces, be able to recognize and produce good-looking printedcopy and to operate very complex machines to achieve this end. Itappears that the linofilm department floormen mark up raw copy forthe keyboard operator, a. characteristic composing-room skill, and alsoprocess the negative produced by the linofilm photo unit in the dark-room.The proofreader would appear to perform the same functionand possess the same skills as a proofreader in a traditional composingroom.The linofilm maintenance man exercises mechanical skillwhich, while not identical to, has its counterpart in traditional com-posing rooms.The Iiifervenor,has represented, not a plantwide unit, but a tradi-tional lithographic production unit among the Employer's employees,excluding bindery employees who are separately represented, andcreative artists who are unrepresented.We cannot agree with theIntervenor's contention that the employees in the linofilm departmenthave been included by accretion in its lithographic unit.A litho-graphic production unit is properly limited to those employees whoare engaged in the lithographicprocess.The Board has consistentlyexcluded cutters and bindery employees at the finishing end of theprocess,5 and employees performing composing room functions, suchas linotype'operators and proofreaders, at the beginning of the proc-cess.sSimilarly, the Board has excluded employees operating "coldtype" equipment from a lithographic unit.'The linofilm employees who are sought in this case possess skillsmany of which are substantially equivalent to those found in tradi-tional "hot metal" composingrooms, inperforming the characteristiccomposing room function of transforming raw copy into printed copy.That their skills and dutiesare essentially differentfrom those ofpersons engaged in the lithographic productionprocess is demonstrated'Jack Gordon,et al,d/b/a Ivy Hill Lithograph Company,et at.,121 NLRB 831, foot-note 6;Pacific Coast Association of Pulp and Paper Manufacturers,94 NLRB 477, 481 ;St Louis Lithographing Company,114 NLRB 24, 25Ivy Hill Lithograph Company,supra;The Madison Company,92 NLRB 914, over-ruling 91 NLRB 135;Josten Manufacturing Company,et at., d/b/a American YearbookCompany,11 NLRB 189;Pacific CoastAssociationetc, supra.7Burroughs Corporation,The Todd Company Division,139 NLRB 347. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the fact that in the instant case the Employer sought without suc-cess to recruit qualified personnel for its linofilm department fromamong its lithographic employees and from the Intervenor itself andfinally had to man its new department mainly with employees ex-perienced in composing rooms.Accordingly, we find that the linofilmemployees are not engaged in the lithographic production process andcould not, therefore, be added by accretion to the unit represented bythe Intervenor."We also find that the employees involved herein are a distinctivegroup of employees with a sufficient community of interest and skills toconstitute an appropriate unit.We are mindful of the fact that tech-nological changes in composition methods have to some extent modifiedthe skills required of composition employees, but we are satisfied thatthese employees exercise sufficient skills in common with those employedin traditional "hot metal" composing rooms to be entitled, like thelatter, to separate representation.'There remains for consideration the unit placement of certain em-ployees in the unit petitioned for.Both the Petitioner and the Employer take the position that theproofreader should be excluded from the unit.We disagree.Proof-readers are included in traditional composing room units,1° and wesee no reason for excluding the proofreader here in view of her com-munity of interest with other employees in the linofilm department.The record shows that the foreman exercises general supervision overthe linofilm department and clearly has authority to hire employees forthe department.We find that he is a supervisor within the meaning ofthe Act and shall exclude him.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All employees in the linofilm department at the Employer's SanDiego plant, including keyboard operators, floormen or tape processors,proofreaders, linofilm maintenance employees and trainees, but ex-cluding office clerical employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]sNew Orleans Typographical'Union No.17, International TypographicalUnion,AFL-CIO (E P. Rivas,Inc.),147 NLRB 191, aSection 10(k) proceeding in which the Boardawarded "coldtype" work to a lithographicunion, is not pertinent because in that case theBoard relied upon the employer's assignment and other factors which do not play a partin making unit determinations in representation cases.YWe do not here decide the question left open inPhotype,Inc.,145 NLRB1268, and inLeslie F. Clarke&Co., Inc., et al.,147NLRB 1240,whether a separate unit of "coldtype" employees may be appropriate where the employer uses both "hot metal"and "coldtype" processes.10 SeeGeorge GradyPress,Inc,74 NLRB 1372, 1374